NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUAN M. BRIBIESCA, M.D., C.C.P,                 No. 17-55098

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01225-BEN-AGS

 v.
                                                MEMORANDUM*
PROCOPIO, CORY, HARGREAVES,
AND SAVITCH, LLP, a professional
corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Juan M. Bribiesca, M.D., C.C.P, appeals pro se from the district court’s

judgment in his action alleging federal claims arising from his state court

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal under the Rooker-Feldman doctrine. Noel v. Hall, 341

F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Bribiesca’s action as barred by the

Rooker-Feldman doctrine because Bribiesca’s action is a “de facto appeal” of a

prior state court judgment, in which he raises issues that are “inextricably

intertwined” with that judgment. See Cooper v. Ramos, 704 F.3d 722, 782 (9th

Cir. 2012) (concluding that plaintiff’s claim for conspiracy in the state court

proceeding was “inextricably intertwined” with the state court’s decision);

Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (explaining that

Rooker-Feldman doctrine barred plaintiff’s claim because alleged legal injuries

arose from the “state court’s purportedly erroneous judgment” and the relief sought

“would require the district court to determine that the state court’s decision was

wrong and thus void”). Contrary to Bribiesca’s contention, the extrinsic fraud

exception to the Rooker-Feldman doctrine does not apply because Bribiesca did

not allege facts showing that any adverse party prevented him from presenting his

claims in state court. See Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140-41 (9th

Cir. 2004) (Rooker-Feldman doctrine does not apply if extrinsic fraud prevented a

party from presenting his claim in state court).

                                          2                                       17-55098
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       17-55098